



EXHIBIT 10.42


ADDENDUM III TO EMPLOYMENT AGREEMENT




THE UNDERSIGNED:


1.
HR Europe B.V., a private limited liability company, having its registered
office at the Hoogoorddreef 15, geb. Amerika, 7th floor, (1101BA) in Amsterdam,
the Netherlands, ("Company"), in this matter duly represented by Etienne
Claessens, VP Human Resources International;

and
2.
Mr. Francisco Canal Vega, residing at the Roemer Visscherstraat 34H, (1051EZ) in
Amsterdam, the Netherlands ("Executive").





HR Europe and Director may be referred to hereinafter individually as a "Party"
and jointly as the "Parties".




WHEREAS:


A.
the Company and Executive entered into an employment agreement dated August 27,
2015 and subsequently into an Addendum (I) thereto dated July 2017 and another
Addendum (II) thereto dated April 23, 2018 (hereinafter collectively referred to
as: “Employment Agreement”) which sets forth the terms and conditions upon which
Executive is currently employed by the Company in the position Senior Vice
President and President Global Surgical Solutions;

B.
the Company and Executive desire to enter into this agreement (“Addendum III”)
to provide certain benefits to Executive in the event of Executive’s involuntary
termination of employment by the Company under certain circumstances; and

C.
NOW THEREFORE, in consideration of Executive’s continued employment with the
Company and the mutual covenants set forth in the Employment Agreement and
herein, as well as other good and valuable consideration, the receipt of which
is hereby acknowledged, the Company and Executive agree to amend the Employment
Agreement as adopted in this Addendum III:





HAVE AGREED AS FOLLOWS:


Article 1: Severance Payment


1.1
Article 1, paragraph 4 of the Employment Agreement (“Severance Payments”), is
    amended in that the sentence that begins:



“The Director will be entitled to a lump sum severance payment equal to the
amount of four





--------------------------------------------------------------------------------





gross most recent monthly basic salaries (…)”


is hereby replaced by:


“The Director will be entitled to a lump sum severance payment equal to the
amount of four gross most recent monthly salaries. In addition to the monthly
gross salaries, the severance calculation shall include the Director’s “Target
Bonus” (short term incentive compensation), for the applicable fiscal year.


1.2
The Target Bonus will be set on an annual basis and will be based upon the
performance measures and objectives established by the Board of Hill-Rom
Holdings, Inc. from time to time, but ultimately subject to the Compensation and
Management Development Committee’s discretion.



Article 2: Current Year Incentive


2.1
The Director will receive a pro-rated portion of the Target Bonus for the fiscal
    year in which the Director’s employment terminates on the initiative of the
Company, if the termination is for reasons other than for urgent cause (within
the meaning of Article 7:678 of the Dutch Civil Code or for cause (reasonable
ground in the meaning of Article 7:669 paragraph 3 of the Dutch Civil Code) ,
based on the performance level and the number of days the Director was employed
during such fiscal year.



2.2
The Director will receive a pro-rated portion of the Target Bonus for the fiscal
    year in which the Director’s employment terminates on the initiative of the
Director for Good Reason pursuant to paragraph 3 of this Article, based on the
performance level and the number of days the Director was employed during such
fiscal year.



2.3
The Director may terminate his employment agreement and declare this to have
been terminated for “Good Reason” upon the occurrence, without Director’s
consent, of any of the following circumstances:

(i) the assignment to Director’s duties that are materially inconsistent with
Director’s position; and    
(ii) a failure by the Company to perform its obligations under this Employment
Agreement.
Notwithstanding the foregoing, no termination of employment by Director shall
constitute a termination for Good Reason unless (A) Director gives the Company
written notice of the existence of an event described in each of the
subparagraphs above within ninety (90) days following the occurrence of such
event, (B) the Company does not remedy such event described in each of the
above, as applicable, within thirty (30) days of receiving the notice described
in the preceding clause (A), and (C) Director terminates his employment within
sixty (60) days of the end of the cure period specified in clause (B), above.


Article 3: Miscellaneous


3.1    Except as amended by this Addendum III, the Employment Agreement shall
continue in full





--------------------------------------------------------------------------------





force and effect. The Employment Agreement and this Addendum III shall be
construed as
one and the same instrument.


3.2    All other terms and conditions of the Employment Agreement will remain in
force.


3.3    This Addendum is governed by Dutch law.






Signed by Parties in duplicate originals on November 15, 2018.




For HR Europe B.V.:
 
For Director:
 
 
 
 
 
 
_______________________
 
_________________________
Etienne Claessens
 
Francisco Canal Vega








